Exhibit 10.6

AMENDMENT NO. 2 TO MAJOR STOCKHOLDERS’ AGREEMENT


AMENDMENT NO. 2 TO MAJOR STOCKHOLDERS’ AGREEMENT, dated as of January 1, 2015
(this “Amendment”), by and among (i) TransUnion Holding Company, Inc., a
Delaware corporation (the “Parent”); (ii) Advent-TransUnion Acquisition Limited
Partnership (the “Advent Investor”); and (iii) GS Capital Partners VI Fund,
L.P., GS Capital Partners VI Parallel, L.P. and Spartan Shield Holdings (the “GS
Investors” and, together with the Advent Investor, the “Investors”).
WHEREAS, the Parent, the Advent Investor and the GS Investors entered into that
certain Major Stockholders’ Agreement, dated as of April 30, 2012 (as amended,
the “Agreement”); and
WHEREAS, the parties hereto desire to enter into this Amendment to amend the
Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.    Amendment to the Agreement. Section 3.1(a) of the Agreement is
hereby amended and restated to read as follows:
“(a) The Board shall consist of eleven (11) directors and may be increased or
decreased in accordance with the terms of this Agreement. Subject to the
provisions of this Article III, the Board shall consist of (i) three
(3) directors designated by the GS Investors or their Affiliates, (ii) three
(3) directors designated by the Advent Investor or their Affiliates (any
director designated by the GS Investors or the Advent Investor, an “Investor
Director Designee”), (iii) the chief executive officer (or equivalent) of the
Company and (iv) four (4) Independent Directors designated jointly by the GS
Investors and the Advent Investor. The right of an Investor to designate the
directors shall be subject to the following:
(i) If an Investor Transfers (through one or more Transfers) more than
seventy-five percent (75%) of its Initial Ownership Interest (excluding pro rata
Transfers agreed to by the Investors and Transfers to Affiliates), such Investor
shall only be entitled to designate one (1) director for appointment to the
Board; and
(ii) If an Investor Transfers (through one or more Transfers) more than ninety
percent (90%) of its Initial Ownership Interest (excluding pro rata Transfers
agreed to by the Investors and Transfers to Affiliates), such Investor shall not
be entitled to designate any directors for appointment to the Board.”


SECTION 2.     Reference to and Effect on the Agreement.


(a)     Capitalized terms used and not otherwise in this Amendment have the
meanings given such terms in the Agreement.
(b)    On and after the date hereof, each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Agreement shall mean and be a reference to the Agreement, as amended by this
Amendment.
(c)    The Agreement, as specifically amended by this Amendment, is and shall
continue to be in full force and effect and is hereby ratified and confirmed in
all respects.
SECTION 3.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.
SECTION 4.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
entered into and performed entirely within such State.
















[The remainder of this page intentionally left blank]




IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.
 
 
 
 
 
 
TRANSUNION HOLDING COMPANY, INC.




 
By:
 
 
 
 
Name:
 
Michael J. Forde
 
 
Title:
 
Vice President







 
 
 
 
 
GS CAPITAL PARTNERS VI FUND, L.P.
 
 
By:
 
GSCP VI Advisors, L.L.C.
its General Partner
 
 
By:
 
 
 
 
Name:
 
Sumit Rajpal
 
 
Title:
 
Vice President

 
 
 
 
 
 
GS CAPITAL PARTNERS VI PARALLEL, L.P.
 
 
By:
 
GS Advisors VI, L.L.C.
its General Partner
 
 
By:
 
 
 
 
Name:
 
Sumit Rajpal
 
 
Title:
 
Vice President

 
 
 
 
 
 
SPARTANSHIELD HOLDINGS
 
 
By:
 
GS Capital Partners VI Offshore Fund,
L.P., its General Partner
 
 
By: GSCP VI Offshore Advisors,
L.L.C., its General Partner
 
 
By:
 
 
 
 
Name:
 
Sumit Rajpal
 
 
Title:
 
Vice President









 
 
 
ADVENT-TRANSUNION ACQUISITION
LIMITED PARTNERSHIP
 
By:  Advent-TransUnion GP LLC,
its General Partner
 
 
By:
 
 
 
 
Name: Michael Ristaino
 
 
Title: President










1

